Citation Nr: 0805259	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-02 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for hypertension.



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel










INTRODUCTION

The veteran served on active duty from June 1972 to August 
1981 and from September 1985 to September 1995.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision in which the Department of Veterans Affairs (VA) 
Regional Office (RO) denied the veteran's claim for service 
connection for hypertension.  In January 2005, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in November 2005, and the veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in January 2006.

In April 2006, the appellant submitted a sworn statement to 
the U.S. consulate in Tokyo, Japan, in lieu of appearing 
before a Veterans Law Judge during a hearing at the RO.  
Attached to that sworn statement are signed statements about 
his hypertension condition from his physician and a 
supervisor at work.  The attached statements were submitted 
without a waiver of initial RO consideration.  See 38 C.F.R. 
§ 20.1304 (2007).

For the reasons expressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

The most recent VA examination of the veteran was performed 
in August 2003 at the U.S. Naval Hospital in Yokosuka, Japan.  
The examiner noted one sitting blood pressure reading of 
134/88, a pulse of 71 and a respiration rate of 14.  In the 
November 2005 SOC, the RO interpreted this to mean that the 
veteran's hypertension was controlled by medication.  
However, nowhere in the report of the August 2003 examination 
is there any discussion, evaluation or comment on the 
veteran's hypertension, particularly whether it was incurred 
in or aggravated by the veteran's military service.

The Board notes that there is evidence in the claims file 
that the veteran was already being treated for hypertension 
when he reenlisted for his second tour of active duty in 
1985.  Near the completion of his first tour of active duty, 
the veteran had checked the box for high or low blood 
pressure on his December 1981 report of medical history.  His 
January 1981 discharge examination showed a blood pressure 
reading of 110/90 and the notation "borderline diastolic 
high blood pressure".  However, his service treatment 
records for his first tour of active duty are negative for 
any reference to hypertension.  

In June 1985, when the veteran was examined in an emergency 
room a few months before reenlistment, his blood pressure 
reading was given as 166/110.  Service treatment records for 
his second tour of active service are incomplete, including 
his reenlistment and discharge examinations in 1985 and 1995.  
However, one page of the veteran's September 1985 report of 
medical history upon reenlistment contains a physician's note 
that the veteran had hypertension and was on medications.  A 
November 1988 report of medical history, which the veteran 
apparently completed, states that he was diagnosed with 
hypertension in 1985, was currently on Tenormin, and was 
recently seen by internal medicine and was going to be 
tapered off his medication.  Other available service 
treatment records from this second tour of active duty show 
that the veteran took medication for increased blood 
pressure, then was off medication for several years, and then 
resumed high blood pressure readings before his final 
discharge from military service.  The veteran's signed 
statement in July 2003 indicated that he was diagnosed with 
high blood pressure in 1985 and was now taking Adalat and 
Hytrin for hypertension.

The Board finds that a more contemporaneous examination, with 
the examiner having access to the evidence that has been 
added to the claims file, is needed to properly decide 
whether the veteran's hypertension was incurred or aggravated 
during service.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide the 
veteran with a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  

Accordingly, the RO should arrange for the veteran to undergo 
a VA examination, by a physician, at an appropriate medical 
facility overseas.  The veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, may result in denial of the claim for service 
connection.  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding records of treatment and/or 
evaluation of the veteran's hypertension.  

In this case, the RO made a formal finding on the 
unavailability of the veteran's service treatment records in 
a November 2004 memorandum that outlined its written and 
telephonic efforts.  However, the Board notes that the 
veteran has been receiving post-service treatment from the 
U.S. Naval Hospital at Yokosuka, Japan, but the most recent 
treatment records from this facility are dated in June 2003.  
Hence, the RO should attempt to obtain all outstanding 
pertinent medical records from the U.S. Naval Hospital at 
Yokosuka, Japan since June 2003, following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2007) as regards 
requests for records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see also 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the appellant to submit all 
pertinent evidence in his possession, and ensure that its 
notice to the appellant meets the requirements of the 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)-particularly, as regards disability ratings and 
effective dates-as appropriate.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, the case is REMANDED for the following action:

1. The RO should send to the veteran a 
letter requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman (cited to above),  
particularly as regards disability ratings 
and effective dates, as appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  The RO should obtain from the U.S. 
Naval Hospital at Yokosuka, Japan, all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's hypertension, from June 2003 to 
the present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
have been associated with the claims file, 
the RO should arrange for the veteran to 
undergo a VA examination, by a physician, 
at an appropriate medical facility 
overseas.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and a report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All necessary tests and 
studies should be accomplished (with all 
findings made available by the physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should render the following 
opinions, consistent with sound medical 
principles:
        
A.  Does the veteran have a current 
diagnosis of hypertension?.  

B.  If the veteran does have a current 
disability, whether hypertension pre-
existed the veteran's reenlistment in 
service in September 1985 and, if so, 
whether the disability increased in 
severity in service and whether such 
increase in severity represented the 
natural progress of the condition, or was 
beyond the natural progress of the 
condition, representing a permanent 
worsening of that disability during his 
second tour of duty from September 1985 to 
September 1995.

C.  If it is determined that the veteran 
did not have pre-existing hypertension, 
whether it is at least as likely as not 
that the veteran's hypertension was 
incurred during any period of service.

The physician should set forth all 
examination findings, along with the 
complete rationale for conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for hypertension taking 
into account all evidence added to the 
claims folder since the November 2005 
statement of the case, such as the 
veteran's April 2006 sworn statement and 
its attachments.  If the veteran fails to 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate, in 
adjudicating the claim for service 
connection.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran an appropriate supplemental 
statement of the case (SSOC) that includes 
clear reasons and bases for all 
determinations, and afford the veteran the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



